DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The step of hot stamping (cl 1:13-14) is indefinite because hot stamping onto the intermediate product and/or onto the injection molded part appears to be the redundant since the intermediate product includes the injection molded part.  In other words, the step of hot stamping can be interpreted as hot stamping onto the injection molded part of the intermediate product and/or onto the injection molded part of the intermediate product.  If applicant is trying to distinguishing hot stamping onto the stamping film or decorative ply from hot stamping onto the injection molded part, it should be clearly and positively recited as such.
	The step of hot stamping (cl 33:7-8) is indefinite because hot stamping onto the intermediate product and/or onto the injection molded part appears to be the redundant since the intermediate product includes the injection molded part.  In other words, the step of hot stamping can be interpreted as hot stamping onto the injection molded part of the intermediate product and/or onto the injection molded part of the intermediate product.  If applicant is trying to distinguishing hot stamping onto the stamping film or decorative ply from hot stamping onto the injection molded part, it should be clearly and positively recited as such.
 	Corrections are required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US2010/0101037).  
 	Regarding claim 1:  (New) A method for producing a shaped plastic part (Gross et al: toothbrush handle) having a decorated surface (Gross et al: para. 0151; metallic coating), comprising: 
 	- providing a plastic intermediate product (Gross et al : first hard component 10) having an injection-molded part (Gross et al : para. 0151; first hard component 10 before hot stamping a first metallic coating thereon) and at least a first decorative ply (Gross et al: para. 0151; first metallic coating), wherein the first decorative ply is arranged at least in a first region of surface of the injection-molded part (Gross et al: para. 0151; a first metallic coating is applied onto the surface of the first hard component), 
 	- providing a second stamping film with a second decorative ply (Gross et al: para. 0151; additional layers of differently colored metallic coatings are applied onto portions of the surface of the first hard component),
 	- hot stamping the second stamping film onto the plastic intermediate product and/or onto the injection-molded part in at least a second region of surface the injection-molded part (Gross et al: para. 0151; additional layers of differently colored metallic coatings are hot stamped onto portions of the surface of the first hard component).
 	However, Gross et al do not explicitly teach the second stamping film or the second decorative ply directly adjoins the first decorative ply.  Since Gross et al do teach an embodiment where the metallic coating is applied onto the entirety of the injection molded part (para. 0147), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to hot stamp the entirety of the injection molded part with multiple stamping foils and stamping steps as also taught by Gross et al in order to produce an aesthetically pleasing toothbrush with an elaborate metallic design.  
 	Regarding claim 6:  (Currently amended) The method according to Claim 33 [[1]], wherein the plastic intermediate product is produced by at least the following steps: 
 	- producing the injection-molded part by means of injection molding, - arranging a first stamping film with the first decorative ply 
 	- hot stamping the first stamping film and/or the first decorative ply with the injection-molded part, with the result that the first stamping film  and/or the first decorative ply is/are joined to the injection-molded part  at least in the first region of surface .

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claim(s) 5,6, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744